Citation Nr: 0026937	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for cervical spine and 
low back disabilities.

2.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to July 
1964.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In December 1998 the Board reopened the veteran's claims of 
entitlement to service connection for residuals of a head 
injury, cervical spine and low back disabilities including 
DDD, postoperative laminectomy.  These claims, to include the 
claim of entitlement to service connection for a bilateral 
knee disability, were remanded to the RO for further 
development and adjudicative actions.

In February 2000 the RO granted entitlement to service 
connection for a seizure disorder as a residual of a head 
injury in service with assignment of a 20 percent evaluation 
effective from June 21, 1995.  The RO also granted 
entitlement to service connection for degenerative arthritis 
of the right knee with assignment of a 30 percent evaluation 
effective June 21, 1995, a 100 percent evaluation effective 
June 19, 1996, and 30 percent effective June 21, 1997.  The 
RO affirmed the denials of service connection for cervical 
spine, lumbar spine, and left knee disorders.  

The RO also denied the claims of entitlement to service 
connection for a bilateral shoulder disability, bronchitis 
and residuals of an appendectomy.  The RO determined that 
prior unappealed rating decisions wherein the RO denied 
entitlement to service connection for residuals of a head 
injury and cervical and low back disabilities did not 
constitute clear and unmistakable error (CUE).  The RO denied 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 

In April 2000, the RO requested the veteran to clarify any 
specific issue with which he was in disagreement referable to 
the February 2000 rating decision.  The subsequent responses 
from the veteran appear to suggest disagreement with the 
denial of the claims of entitlement to service connection for 
a bilateral shoulder disability on a secondary basis and a 
TDIU.  These claims are addressed in the remand portion of 
this decision.  

The veteran submitted directly to the Board duplicate medical 
evidence and documentation without waiver of initial review 
by the RO.  Accordingly, a return of the file to the RO for 
review would serve no useful purpose.  See 38 C.F.R. §§ 
19.37, 20.1304(c)(1999).


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran's 
cervical spine and low back disabilities as first objectively 
noted years postservice may not be completely dissociated 
from his neck and low back symptoms in service.

2.  Competent medical evidence shows that a left knee 
disability as first objectively noted years postservice may 
not be completely dissociated from his left knee symptoms in 
service.


CONCLUSIONS OF LAW

1.  Chronic cervical spine and low back disabilities 
resulting from injury were incurred in active service.  
38 U.S.C.A. §§  1131, 5107(a)(b) (West 1991& Supp. 2000);  
38 C.F.R. § 3.303(d)(1999).

2.  A chronic left knee disability was incurred in active 
service.  38 U.S.C.A. 
§§  1131, 5107(a)(b);  38 C.F.R. § 3.303(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that when the veteran was 
examined for enlistment in August 1962, a clinical evaluation 
of the spine reflected recent dorsal-cervical sprain of no 
significance.  It was not considered disqualifying for 
purposes of entry onto active duty.  No other pertinent 
objective finding was noted.  

The report of medical history portion of the examination 
shows the veteran reported a history of wrenching his back in 
June 1962.  The doctor was unknown.  

The physician's summary and elaboration of all pertinent data 
shows dorsal back sprain in June 1962 was of no significance 
and not considered disqualifying for entry onto active duty.  
It was indicated that radiological reports from a personal 
physician indicated "no residual abnormalities."

A private medical statement in late August 1962 from LPB, MD, 
shows that the veteran had fallen into a swimming pool last 
June.  He landed in the shallow end on the bottom of the pool 
with some force.  He landed after a twist, upon his back.  It 
was noted that, although the veteran was not unconscious at 
the time, he was helped out by friends.  Some pain was 
experienced in his back at the time, but he seemed perfectly 
coherent, he stated.  The physician noted examining the 
veteran as of the date of the letter August 29, 1962, and 
having found no residual abnormalities or evidence of a back 
or neck injury.  He released the veteran from any further 
recommended care as he considered the veteran physically 
normal. 

A private X-ray report dated in late August 1962 revealed a 
negative radiographic survey of the cervical and dorsal 
spine.

On October 5, 1962, the veteran was seen for neck and back 
complaints.  It was indicated as history that he had been in 
an automobile accident on September 22, 1962, and had been 
having pain in his neck and back since that time.  He was 
struck from behind.  An examination revealed slight 
limitation of the neck to the right. Otherwise, the 
examination was considered negative.

In August 1963 the veteran was seen for knee complaints 
initially diagnosed as patellar arthralgia of three weeks 
duration.  His condition worsened with changes in the 
weather.  Ace bandages offered some help.  He was referred to 
the medical officer for additional examination.

On follow-up examination the veteran noted the sudden onset 
of "weakness" of both knees five days earlier.  He noted 
hitting his right knee against a bulkhead.  On examination 
the joints were stable with full range of motion.  No 
tenderness, redness or swelling was noted.  Ligaments were 
"ok."  Diagnosis was questionable acute strain.  

In June 11, 1964, the veteran was seen primarily for right 
knee complaints attributed to pre-patellar bursitis and rule 
out chondromalacia. 

On June 17, 1964 and June 24, 1964 the veteran was seen for 
right knee complaints.  Questionable internally deranged knee 
was noted.  

On June 30, 1964, the veteran was hospitalized for cerebral 
contusion.  It was noted as history, that while he was 
handling lines aboard the U.S.S. Wilkinson on the day of 
admission, he had fallen striking his head on the deck.  He 
claimed his right knee had given way.  The hospital records 
are silent for cervical spine, low back and left knee 
disabilities. 

In mid-July 1964 the veteran was considered asymptomatic at 
full activity and considered fit to return to full duty.  He 
was discharged from the hospital to full duty and considered 
fit for same.

On a subsequently dated report of a physical examination in 
July 1964, for purposes of release from active duty, a 
clinical evaluation of the spine and knees was normal. A 
neurologic evaluation was normal.  No pertinent objective 
finding was noted.  It was recorded as significant history 
that the veteran had sustained head trauma with 
unconsciousness on June 29, 1964.  He was admitted to a naval 
facility.  There was no evidence of fracture, symptoms or 
sequela.  The summary of defects and diagnoses revealed no 
defects.

The veteran submitted copies of service medical records sent 
to him by the Navy Department.  (These records as annotated 
by the him pertain to another individual's low back 
disability at a time predating the veteran's service, and are 
not relevant.) 

The postservice record is silent until private medical 
evidence dated in July 1985 shows the veteran underwent 
surgery for L5-6 herniated nucleus with S1 root compression, 
right side.

A report of a private computerized tomography (CT) scan of 
the lumbar spine in February 1986 revealed mild bulging of 
the annulus, fibrosis at L4-5 without impingement on the 
central spinal canal, nerve roots or neural foramina at this 
level. Otherwise, an unremarkable lumbar spinal canal was 
noted.

A private X-ray report in October 1986 revealed poor filling 
of the nerve roots at L4 and 5 bilaterally.  A CT scan of 
lumbar spine revealed narrowed intervertebral foramen and 
neural canal at the L4-5 level, secondary to facet 
hypertrophy. 

A private hospital record dated in November 1986 revealed 
treatment for continued low back pain.  It was noted as 
history that the veteran had had a previous admission with 
myelography to seek the reason for this problem.  He had had 
a previous lumbar laminectomy, and did well until he did some 
lifting with subsequent recurrent pain.  While hospitalized, 
he was taken to surgery where he was found to have a problem 
to be largely bone and scar tissue formation at L4-5.  A 
laminectomy was done from L4 to S1.  The final diagnosis was 
spinal stenosis from L4 to S1.  The procedure was noted as 
redo lumbar laminectomy, L4 to S1.

Private medical records in June 1987 show the veteran was 
seen on an emergency basis for complaints of headache, stiff 
neck and lower back pain incurred in a motor vehicle 
accident.  A history of low back pain in the past with two 
laminectomies was noted.  Whiplash injury with sprained neck 
and back incurred in an automobile accident was noted.  A 
cervical spine X-ray revealed the presence of mild DDD in the 
lower cervical spine.  No other gross abnormality was noted.  
No other pertinent X-rays were undertaken.

A private X-ray report in April 1988 revealed findings of a 
bone scan to rule out inflammatory changes of the sacroiliac 
joints.  Impression was multiple areas of mild increased 
uptake of radiotracer consistent with degenerative joint 
disease (DJD).  Probably normal bilateral sacroiliac joints 
was recorded.

In a private statement, dated in September 1988, SPT, MD, 
noted seeing the veteran for chronic low back and neck pains.  
He reported a history of spinal surgery; however, the veteran 
continued to be markedly symptomatic.  


A report of a private magnetic resonance imaging (MRI) of 
both knees in January 1993 showed post surgical absence of a 
major portion of the lateral meniscus with Grade IV/IV 
chondromalacia changes.

A report of a private MRI of the lumbosacral spine in 
September 1993 revealed degenerative narrowing of the L4-L5 
disc space and moderate narrowing of the right neural foramen 
at this level.

A private X-ray report of both knees in March 1994 revealed 
degenerative changes bilaterally, most marked in the right 
knee.  

A private X-ray of the sacrum and coccyx in March 1994 
revealed L4 and L5 laminectomies with mild degenerative 
changes without evidence of fracture or subluxation.

A private neuromuscular examination in June 1994 revealed 
findings consistent with lumbar radiculopathy.

A private X-ray report of the cervical spine in December 1994 
revealed moderate advanced DDD of C5 through C7; moderate 
osteophyte encroachment on the neuroforamina C5 through 7 
bilaterally, and normal cervical alignment on neutral flexion 
and extension positions.

In an undated statement received in July 1995 from JSB, MD, 
it was noted that the veteran had been a patient since 
November 1989, and was currently being treated for disorders 
including osteoarthritis and DJD.  There was no indication of 
the specific joint or joints affected.

A VA report of an MRI of the cervical spine in July 1995 
revealed multilevel cervical spondylosis involving C3 through 
C7 discs.

An October 1995 statement the veteran's parents verified 
statements made by the veteran that during the time he was 
stationed aboard the U.S.S. Wilkinson, he had slipped and 
fallen on diesel oil on a deck.  He spent approximately three 
weeks in the hospital with a severe concussion.

A December 1995 letter from the veteran's mother shows it was 
not until he returned home after serving in the Navy that it 
was noticed he had neck and back discomfort.  She noted he 
veteran had joined the Navy in 1962.  

A VA clinical record dated in December 1995 from General 
Medicine revealed evidence of cervical spine spondylosis.

A VA neurosurgery clinical record in December 1995 revealed 
that the veteran had a history of neck injury in the Navy.  
An MRI revealed mild cervical spondylosis. Also noted was 
severe neck aches.

The evidence includes records regarding the veteran's 
application for correction of military records completed in 
February 1996.  In April 1996 the Department of the Navy, 
Naval Historical Center, Washington Navy Yard, noted that no 
medical or personnel records were held at this center.  The 
only source known for medical and personnel records was the 
National Personnel Records Center (NPRC), St. Louis, 
Missouri.  No other facility was known to be contacted for 
that information other than the one mentioned. 

It was noted that a search was conducted of the deck logs for 
the U.S.S. Wilkinson (DL 5) from January 1963 through 
December 1964.  A copy of the log for January 14, 1964, 
showed that, at 1356, a wave caused damage to the ship.  An 
enclosed copy of the log for June 20, 1964 showed that the 
veteran received injuries to his face on that date.  No other 
entry was found in the logs showing that he was involved in 
another accident or injury during that time.  No entry in the 
log indicated the Wilkinson was involved in a refueling 
accident in 1963 or 1964.  A copy of the ship's history for 
Wilkinson was enclosed which covered the years 1963 and 1964.


A copy of a VA neurosurgical report dated in May 1996 
reflects treatment for complaints of headaches and neck pain 
radiating to both hands and fingers.  It was noted that an 
MRI revealed mild narrowing of C3-4, C5-6.  No cord 
compression or nerve compression was noted.  

In June 1996, MP, MD, a board certified specialist in 
orthopedic surgery, noted that the veteran was a patient and 
presented himself at the office with documents indicating 
that he was injured on a ship, on June 30, 1964.  It was 
noted that he was apparently transferred from the ship due to 
abrasions of the face and multiple cuts resulting from a 
fall.  

Dr. MP advised that the veteran had been seen in his office 
for the past three years for his cervical, lumbar and right 
knee injuries.  It was possible that the fall initiated the 
original injuries, although he had had numerous falls which 
aggravated the symptoms and worsened the extent of the 
injury.  It was noted that the veteran was currently 
scheduled for a total knee replacement at the end of the 
month.

In a July 1996 follow-up statement, Dr. MP noted that the 
veteran was currently recovering from a total knee 
replacement and was doing well.  He had been seen in the 
office for the past three years for his cervical, lumbar and 
both knee injuries.  It was possible that the fall initiated 
the original injuries although he had had numerous falls 
which aggravated the symptoms and worsened the extent of the 
injury.

In an October 1996 statement, Dr. MP noted that the veteran 
had brought to his attention some service medical records 
that were accumulated when he was in the service.  He noted 
treating him for the past three years for disabilities of 
both knees, and cervical and lumbar spine.  He noted that 
each injury had occurred from an accident that the veteran 
acquired while he was in the service.  He noted that, 
although the veteran had recovered substantially from each 
injury over the years, daily actions had reaggravated his 
symptoms.  



Dr. MP noted that, although he was unable to comment on all 
of the mishaps presented by the veteran, he had reviewed all 
of the veteran's medical records from VA.  He opined that the 
veteran was injured on numerous occasions while enlisted in 
the Armed Forces, and that the problems he had presented for 
treatment seemed to be an after-effect from his numerous 
accidents that occurred in the service.

In a statement dated in November 1996, the NPRC noted that 
information was being provided in response to an inquiry 
concerning the veteran's military records and claim for 
benefits with VA.  It was noted that a fire occurred at the 
center in July 1973 which destroyed the major portion of 
records of Army military personnel for the period 1912 
through 1959, and limited records of Air Force personnel for 
the period 1947 through 1963. 

It was noted that records of former members of the Navy were 
not located in the area affected by the fire, and that 
neither the veteran's personnel nor medical records had been 
lost in the fire.  The center had responded to a 
congressman's inquiry in March 1996; however, the center did 
not inform the congressman that the veteran's records had 
been lost in the fire.  The center forwarded copies of the 
1964 clinical record of the veteran's hospitalization at a U. 
S. Naval Hospital for head injury. 

The Center noted the veteran's outpatient medical records had 
been loaned to VA in July 1989.  It was noted that 
certification of the veteran's military records had been 
forwarded to the veteran in August 1996.

In a June 1997 statement Dr. MP noted he was a Board 
certified orthopedic surgeon.  He recorded that the veteran 
had undergone a total joint replacement of the left knee in 
January 1997.  On June 25, 1964 the ship's doctor indicated 
in his chart notes "?? Internally Deranged Knee."  Dr. MP 
recorded that this was a preoperative diagnosis for the 
veteran when he had both of his knee replacements done.  By 
the diagnoses indicated in that chart note of June 25, 1964, 
it was indicated that the veteran's injuries to his knees had 
been caused in service.  

In February 1998 Dr. MP reported  having reviewed information 
submitted by the veteran, and VA's definition of chronicity.  
He stated that the injuries initially sustained by the 
veteran were of sufficient intensity to have precipitated the 
definition of chronicity.

He recorded that the veteran must have had some internal 
derangement of the knee which precipitated knee buckling.  
Dr. MP noted that this was most likely attributable to intra-
articular pathology rather than the diagnosis of prepatellar 
bursitis.  

In February 1999 Dr. MP noted having treated the veteran 
since 1993 for cervical and lumbar spine injuries, as well as 
for a bilateral knee disability which included arthritis and 
DDD.  He opined that his disabilities were service-connected 
based on the veteran's service medical records.

A July 1999 VA orthopedic examination report shows the 
examiner reviewed the veterans claims file and medical 
records.  Following examination, the examiner opined that the 
veteran's knee problem was unrelated to any specific event or 
injury in service.  The examiner noted that it appeared that 
the findings of the veteran's lumbosacral and cervical spine 
were simply DJD which were never "well-related" to a 
specific event or injury.  It was noted that X-rays of the 
lumbar spine in 1997 revealed minor arthritic changes of the 
disks.  X-rays of the cervical spine revealed a degenerative 
process.  X-rays of the knees revealed a total knee 
prosthesis in place.  

Also submitted were numerous excerpts from apparent various 
medical sources, texts and dictionaries, referable to medical 
topics, including those of orthopedic and neurologic natures.  
Also submitted in support of the veteran's claims were 
documents referable to a television news investigation into 
United States military doctors.

Other medical records submitted either reflected a 
continuation of pertinent findings or were cumulative and 
duplicative of evidence of record.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Since the veteran does not have wartime active service the 
laws and regulations regarding combat veterans is not for 
application.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board finds that statements with opinions from the 
veteran's treating orthopedic surgeon provide sufficient 
findings for well grounding the veteran's claims of 
entitlement to service connection for cervical spine, low 
back , and left knee disabilities.  In other words, the 
record contains competent medical evidence showing that the 
veteran had an inservice cervical spine, low back and left 
knee symptoms primarily of traumatic etiology that plausibly 
resulted in chronic residual disability.  

The Board is considering the merits of the issues of 
entitlement to service connection for cervical spine, low 
back and left knee disabilities on appeal since the pertinent 
documentary evidence on file is found to suffice as evidence 
of a "well-grounded" claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.  In this 
regard, in December 1998 the Board remanded this case to the 
RO for additional development of the evidence including a 
special VA orthopedic examination.  The evidence of record 
presently consists of the veteran's service medical records, 
voluminous post-service VA and private clinical records, and 
private medical statements from the veteran's treating 
orthopedic surgeon.

The Board finds that the facts relevant to the issues on 
appeal have been developed to the extent possible, and that 
the statutory obligation of VA to assist the appellant in the 
development of his claim has been satisfied.  38 U.S.C.A. § 
5107(a) (West 1991).  

There is no specific allegation that there exists additional 
pertinent evidence. which the RO has not attempted to obtain, 
which would furnish probative facts to support the veteran's 
material contentions.  The Board finds that the evidence of 
record is adequate to equitably adjudicate the issues on 
appeal.  Therefore, VA is not shown to have a further duty to 
assist the veteran in conjunction with his claims as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991). 

With respect to the veteran's claims of entitlement to 
service connection for cervical spine, low back and left knee 
disabilities, the Board notes that favorable evidence in 
support of the veteran's claims primarily consists of 
multiple statements from the veteran's treating orthopedic 
surgeon, Dr. MP.  In the most recent statement of February 
1999, Dr. MP noted treating the veteran for approximately six 
years for cervical, lumbar and bilateral knee disabilities.  
(The RO recently granted service-connection for a right knee 
disability of parallel progression.  Right knee findings have 
been reported for reference purposes, only.)  Dr. MP opined 
that service connection was warranted for cervical spine, low 
back and left knee disabilities based upon the veteran's 
service medical records.

The evidence against the veteran's claim primarily consists 
of a VA orthopedic examiner's opinion in July 1999, based 
upon a review of the record and examination of the veteran.  
He opined that the veteran's knee problem was unrelated to 
any specific event of injury in service.  Also, he noted it 
appeared that the findings of the veteran's lumbosacral and 
cervical spine were simply DJD which were never "well-
related" to a specific event of injury.

In view of the differing opinions offered by the private and 
VA specialists regarding the etiology of the veteran's 
cervical spine, low back and left knee disabilities, the 
Board finds that the evidence is drawn into state of relative 
equipoise.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The evidence as cited above does not permit the Board to 
conclude that the preponderance of the evidence is against 
the veteran on the issue of entitlement to service connection 
for cervical spine, low back and left knee disabilities.  
Rather, the evidentiary record is in relative equipoise with 
contrary opinions from competent medical professionals, both 
of whom have reviewed the evidentiary record, thereby 
warranting resolution of any doubt existing in this case in 
the veteran's favor.  

Accordingly, the Board finds that the evidentiary record 
supports the veteran's claim of entitlement to service 
connection for cervical spine, low back and left knee 
disabilities based on injury of service origin.  


ORDER

Entitlement to service connection for chronic cervical spine, 
low back, and left knee disabilities is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board notes that the veteran has filed a timely notice of 
disagreement with the February 2000 rating decision wherein 
the RO denied entitlement to service connection for a 
bilateral shoulder disability to include on a secondary 
basis, and a TDIU.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995), 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is remanded to the RO for the following 
further actions:

The RO should issue a statement of the 
case to the veteran addressing the denial 
of his claims of entitlement to service 
connection for a bilateral shoulder 
disability to include on a secondary 
basis under 38 C.F.R. § 3.310(a), a TDIU.  
The RO should advise the veteran of the 
necessity of timely filing a substantive 
appeal if he wishes appellate review.  
See 38 C.F.R. § 20.302(b).  If, and only 
if, an appeal is perfected on one or both 
of these issues, should they be returned 
to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


